THE THIRTEENTH COURT OF APPEALS

                                   13-18-00486-CV


                                Calhoun Port Authority
                                          v.
                           Victoria Advocate Publishing Co.


                                  On appeal from the
                    135th District Court of Calhoun County, Texas
                         Trial Cause No. 2018-CV-3354-DC


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, vacates the trial court’s judgment and dismisses the case for want of

jurisdiction. The Court orders the judgment VACATED and the case DISMISSED FOR

WANT OF JURISDICTION. Costs of the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

April 11, 2019